 In the Matter of THE SHERWIN-WILLIAMS COMPANYandPAINT,VARNISH AND ALLIED PRODUCTS LOCAL UNION No. 1310, BROTHER-HOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCaseNo. C-1863.-DecidedAugust 01, 1941Jurisdiction:paint manufacturing industry.UnfairLabor PracticesInterference,Restraint, and Coercion:activities of two employees serving asagents of employer, one of whom was sent to plant in question to find outwhether or not the A. F. of L. was organizing there, the other who made aspeech during working hours advising employees not to join a labor organiza-tion ;anti-union statements ; disparaging union officials ; posting bulletinwhen under an affirmative duty to recognize the union as exclusive representa-tive stating that it was "willing to meet and bargain with any organizationthat claims it represents any of our employees" ; statement by an officialoffering employees a contract provided it was not "an A. F. of L. contract" ;instituting back-to-work movement following strike caused by its refusal tobargain.CollectiveBargaining:majority established bymembership cards-refusalto negotiate in good faith: refusal to recognize the union as the exclusivebargaining agent ; refusal to make any counter-proposals or any sincere effortsto find a basis for agreement with the union.Remedial Orders:ordered to bargain collectively.Unit Appropriate for Collective Bargaining:allhourly paid employees andlaboratory assistants.Mr. Christopher W. Hoey,for the Board.Jones, Day, Cockley & Reavis, by Mr. Thomas F. VeachandMr.George D. Bonebrake,of Cleveland, Ohio, for the Company.Mr. Thomas L. Parsonnet,of Newark, N. J., for Local 1310.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Paint, Varnish and Allied ProductsLocalUnion No. 1310, Brotherhood of Painters, Decorators andPaperhangers of America, herein called Local 1310, the National34 N. L.R. B., No. 82.651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board, by the RegionalDirector for the Second Region (New York City), issued its com-plaint, dated February 11, 1941, against The Sherwin-WilliamsCompany, Newark, New Jersey, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and accompanying notice of hearing were duly servedupon the respondent and Local 1310.Concerning the unfair labor practices the complaint, as amendedat the hearing, alleged in substance, (1) that since December 3, 1939,the respondent kept under surveillance its employees and expressedhostility towards the exercise by its employees of their right toself-organization; (2) that since June 28, 1940, the respondent, byvarious acts, urged its employees to refrain from becoming or re-maining members, of Local 1310, and deprived its employees ofprivileges permitted them before they became members of Local1310; (3) that since July 29, 1940, the respondent refused to bargaincollectively with Local 1310 although at all times since July 23, 1940,that organization represented a majority of the employees within anappropriate unit; (4) that because of the respondent's unfair laborpractices its employees went on strike from September 16 to October20, 1940; and (5) that during the strike the respondent offered itsemployees inducements to cease support of, and to take action todisrupt, Local 1310.On February 24, 1941, the respondent filedits answer to the complaint, denying the jurisdiction of the Boardand denying that it had engaged in the unfair labor practices allegedin the complaint. In its answer, the respondent also moved (1)that various portions of the complaint be stricken because of in-definiteness and because the allegations are beyond the scope of thecharge; (2) that the complaint in its entirety be dismissed; and (3)that if its motion to dismiss should not be granted, the Board furnisha bill of particulars making more definite the allegations of thecomplaint.Pursuant to notice, a hearing was held between February 24 andMarch 7, 1941, inclusive, before C. W. Whittemore, the Trial Ex--aminer duly designated by the Chief Trial Examiner. The respond-ent,Local 1310, and the Board were represented by counsel andparticipated in the hearing.examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the commencement of the hearing, the respondent objected tothe taking of testimony and renewed the motions set forth- in its THE SHERWIN-WILLIAMS COMPANY653answer.The Trial Examiner overruled the objection, and deniedthe several motions to strike portions of the complaint and to dismissthe complaint in its entirety.The Trial Examiner also denied themotion for a bill of particulars except that he required counsel forthe Board to make known the names of the respondent's officers andagents alleged to have engaged in unfair labor practices.On twooccasions during the hearing motions by Board counsel to amendthe complaint with -respect . to the designation of the appropriateunit were granted by the Trial Examiner without objection by therespondent.At the close of the Board's case the respondent movedto strike various parts of the complaint and renewed all objectionsand motions which previously had been overruled or denied.TheTrial Examiner denied the motions and overruled the objections.At the close of the Board's case and at ,the conclusion of the hearingcounsel for the Board moved to amend the complaint to conform tothe proof.The Trial Examiner overruled -the respondent's obj ectionand granted the motion.During the course of the hearing the TrialExaminer made numerous rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed. At the close of the hearingthe respondent renewed all motions and objections previously over-ruled and denied. . The Trial Examiner reserved ruling on saidmotions and objections and disposed of them thereafter in hisIntermediate Report, as indicated below.On April 23, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He over-ruled the respondent's motions and objections upon which he hadreserved ruling during the hearing and found that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (5) and Section2 (6) and (7) of the Act. He recommended that the respondentcease and desist from the unfair labor practices so found and takecertain affirmative action to effectuate the policies of the Act.OnMay 16, 1941, the respondent filed exceptions to the IntermediateReport.Pursuant to request therefor by the respondent and notice dulyserved upon all parties, a hearing was held on June 17, 1941, atWashington, D. C., before the Board, for the purpose of oral argu-ment.The respondent and the Union were represented by counselwho participated in the argument.The Board has considered the exceptions filed by the respondentand, except as they are consistent with the findings, conclusions, andOrder set forth below, finds no merit in them. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation with its principal office andplace of business in Cleveland, Ohio. It maintains plants and ware-houses in Cleveland and Dayton, Ohio; Chicago, Illinois; Newark,Bound Brook, Gloucester City, and Gibbsboro, New Jersey; Detroit,Michigan; Los Angeles and Oakland, California; Dallas, Texas; Lin-coln, Nebraska; Brooklyn, New York; and Pittsburgh, Pennsylvania.It operates lead and zinc mines at Magdalena, New Mexico.Outsidethe United States its operates plants in Cuba and Argentina.Therespondent ranks as the leading manufacturer in the domestic paintindustry.Its products include paints, varnishes, colors, stains, enam-els, lacquers, white lead, litharge and other lead products, titanium,lithopone, dyes, chemicals, linseed oil, dry colors, insecticides, coal-tarproducts, disinfectants, cleaners, polishes, and related products.Theseproducts are distributed through more than 100 warehouses, 44,000agents and dealers, and about 120 wholly owned retail stores. Impor-tant 100-per cent controlled subsidiaries are : The Lowe Brothers Com-pany, John Lucas and Company, Inc., and Acme White Lead andColorWorks. Sales for 1939 had an estimated total value of$89,300,000.At its Newark, New Jersey, plant, with which this proceeding isconcerned, the respondent manufactures and processes paint and var-nish.The principal raw materials used at this plant include leadedzinc, white lead, lithopone, mineral spirits, titanium, chemical colors,and earth colors.For the 6 months' period ended January 30, 1941,4,350,000 pounds of such raw materials were purchased from placesoutside New Jersey and shipped to the Newark plant.This totalwas about 80 per cent of all raw materials used at the Newark plantduring that period.During the same period the respondent shippedfrom its Newark plant 900,000 gallons of paint and varnish, amountingto about 75 per cent of all such finished products shipped in thisperiod, to places outside New Jersey.The respondent normally employs about 300 employees at theNewark plant, of whom between 215 and 230 are classified as produc-tion, maintenance, and shipping employees.'.1Although the respondent denied that it is engaged in interstate commerce,the findingsin Section I herein are based, in substance,upon admissions of the respondent in itsanswer and upon a stipulation of facts entered into by counsel for the respondent andcounsel for the Board. THE SHERWIN-WILLIAMS COMPANY -655II.THE ORGANIZATION INVOLVEDPaint, Varnish and Allied Products Local Union No. 1310, Brother-hood of Painters, Decorators and Paperhangers of America, is alabor organization affiliated with the American Federation of Labor.It admits to membership employees-of the respondent at its Newarkplant.III.THE UNFAIR LABOR PRACTICESA. The chronology of events1.Events prior to the formation of Local 1310The complaint alleges that the respondent expressed hostility to-wards the. exercise, by its employees, of their right to self-organiza-tion.In support of these charges, evidence was introduced concern-ing the conduct of Nicholas Moltrum who, in December, was presidentof a local independent labor organization at the Chicago plant andalso head of a "national" organization, comprised of the Chicagolocal and similar independents at other plants of the respondent.Thenational body was known as the Paint, Varnish and Allied ProductsIndustrial Union, herein called the PVA.Moltrum had been head ofthe Chicago local for a number of years. In, 1936 and 1938, duringcontract negotiations with the PVA, George A. Martin, who was thenthe respondent's president,2 told Moltrum, according to the uncon-tradicted testimony of Moltrum which we find to be true, as did theTrialExaminer, that the American Federation of Labor wouldrepresent his employees "over his dead body."In November 1939, Moltrum was called into the office by Errington,labor relations manager at the Chicago plant, and advised that "therewas something going on down at Bound Brook [Bound Brook, NewJersey, plant of the respondent] some trouble out there and he wantedto know if I would not run down and see what the trouble was downthere."Moltrum agreed to go when Errington advised him that therespondent would pay his expenses.When he arrived at the re-spondent's plant in Bound Brook, Moltrum was informed by the plantsuperintendent, Summerville, that the A. F. of L. was also trying "toget in" at Newark.Upon returning to Chicago, Moltrum reportedhis findings to Errington and Vice-president N. E. Van Stone.VanStone thereupon instructed Moltrum to go back to Bound Brook, inorder to keep a tentative appointment already made with employeesthere, and also to "run up and see 'what is going on at Newark."Errington gave Moltrum a total of $300 in cash to cover the expenses2Martin is now chairman of the respondent's Board. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the two trips.The foregoing findings are based upon the uncon-tradicted testimony of Moltrum which we accept, as did the TrialExaminer, as substantially true.At the time of Moltrum's visit, the Newark employees had no labororganization.Grievances were taken up with management througha committee of the Friendship Club, a social organization financiallysupported by the respondent.Moltrum conferred with George San-ford, Sr., head of the Friendship Club, and urged the formation ofa Newark local to be affiliated with PVA.According to the uncon-tradicted testimony of Sanford he called at Superintendent Sturmer'shome 3 the following morning and reported the details of his confer-ence with Moltrum.Later in the same day, and upon Sturmer's in-structions, all factory employees were assembled, during workinghours and without loss of pay, to' hear Sanford's report. Sanfordadvised the employees of Multrum's visit and its purpose, pointed outwhat he considered to be possible disadvantages of organization, statedin effect that a labor organization was not needed at Newark becausethe Friendship' Club would handle any grievance that the employeesmight have, that working conditions were "ideal" in the Newark plant,and that "Mr. Sturmer has promised that he will do as much for themen as the Chicago organization."Sanford then called for a vote ofthe employees so that he could go to Sturmer and "advise him we arenot in accord with organizing this plant."Despite Sanford's advice, however, an independent organization wassoon thereafter formed at the Newark plant, known as Sherwin-Williams Company Employees Association, herein called the Asso-ciation.Employees Kiziu, Roebuck, Lebo, and Cogan solicited mem-bership in the organization and were known as the "organizers."Noofficers were elected, nor did the Association function as a bargainingrepresentative of the employees.In February 1940, at the request ofthe organizers, Moltrum returned to Newark, and at an Associationmeeting explained the PVA to the employees.He told the employeesthat if they would set up a Newark local of that organization theycould get a contract with the respondent similar to those already inexistence at other plants of the respondent.A few days later theAssociation'smembership voted to affiliated with the PVA. Suchaffiliation consisted of abandoning the old organization name, of sign-ing application blanks for membership in the PVA local, and of elect-ing officers.Cogan became president, while Lebo and Roebuck wereelected vice president and secretary-treasurer, respectively.The undisputed evidence shows that in March the PVA localrequested Superintendent Sturmer for recognition as sole collectivebargaining agency for all employees at the Newark plant. Sturmer8 Sturmer was ill. THE SHERWIN-WILLIAMS COMPANY657asked for proof that it represented a majority of the employees, andaccordingly signatures on the membership cards of thePVA localwere checkedby Personnel Manager Klotz.Although this checkshowed that the PVA localrepresented a majority of all productionworkers, Sturmer ignored the demand for recognition,but agreed tomeet withthe PVA local's committee.Thereafter,contract pro-posals and counterproposals were exchanged betweenthe PVA localand therespondent,but no agreement was reached and the respondentdid not grant formal recognition to the local as the exclusive bargain-ing agency of the respondent's employees.2.The formation of Local 1310On May 24, 1940, a meeting of the PVA local was called for thepurpose of considering the respondent's counterproposal.Moltrumwas present at this meeting and, after the membership had voted toreject the respondent's counterproposal, "took the floor" and advisedthose present that the independent union was "on the way out."Moltrum then recommended the American Federation of Labor as theorganization that "could do the most" for the employees.Upon theconclusion of Moltrum's remarks the PVA local membership votedby a large majority to affiliate with the A. F. of L.Accordingly, ap-plication was made to the American Federation of Labor- for a charterwhich was received on June 3.At about the same time applicationcards were signed by the members of the PVA local designating Local1310 as the signers' representative for the purpose of collective bar-gaining.Officers in the PVA local continued to hold the samepositions in Local 1310.3.Negotiations prior to the strike of September 16, 1940A few days after Local 1310 had received its charter, Cogan wassummoned to Sturmer's office, where the latter asked him why thePVA local had not replied to the respondent's counterproposal.Cogan replied that the employees had rejected the counterproposalsand had joined the A. F. of L. Sturmer then told Cogan and OttoKanach, who accompanied Cogan, that the employees did not needan outside organization, and that they ought to have their own insidegroup.4Cogan then asked Sturmer to arrange a meeting at whichVan Stone, whose office is in Cleveland, could be present.At sucha conference on June 27, Van Stone was given a letter by Local 1310in which the latter claimed that it represented a majority of employees* This finding is based upon Cogan's testimony,which is not directly contradicted bySturmer.Sturmer testified:"ifMr. Cogan told me aboutthe A.F. of L affiliation, Idon't recall it." 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the Newark plant and requested that it be recognized as the solecollective bargaining agency of the Newark employees.Van Stoneprotested that he had come there expecting to meet with an independ-ent group, and when Cogan pointed out that he had previously`informed Sturmer of the A. F. of L. affiliation, Van Stone rebukedthe employees' committee for getting "mixed up" with the A. F. of L.Van Stone also toldof instanceswhere A. F. of L. officials purportedlyhad been jailed for various crimes and said that he had once shutdown one of the respondent's mills at Cleveland because the A. F. of L.had organized its employees.When Cogan insisted that Van Stonemake some commitment on the question of recognition, the officialagreedto consult his attorney and find out whether "the companycouldrecognizetwo unions within the same year." The followingday Van Stone informed Cogan that he had been unable to locate theattorney and did not know when he could decide the recognitionquestion.At the same time Van Stone refused to discuss Cogan'srequest to permit Local 1310 to-continue taking up grievances withmanagement,as had been the practice while the PVA was negotiatingwith the respondent.The findings above are based upon the un-disputed testimony of Cogan which was corroborated substantially byRoebuck and Quine..On July 2, 1940, Local 1310 filed with the Board a "Petition forInvestigation and Certification of Representatives."On July 23 aconference between Local 1310 and the respondent's representativeswas held at the Board's office in the Second Region. The officialsof the local brought with them the membership cards and applica-tions for membership in Local 1310 and offered to submit proof ofmajority.Counsel for the respondent informed them that an elec-tion to determine the bargaining representative was unnecessary,'declined to examine the membership records of Local 1310, and statedthat the respondent would "bargain" with Local 1310.Officers ofthe Local thereupon circulated a bulletin addressed to "Sherwin-Williams Workers!" which stated, in part:We have gained the first step in our march toward better wagesand working conditions, at a conference at the National LaborRelationsBoard.Dr. Van Stone, Mr. Sturmer, and the Com-pany Attorneyagreed to recognize usand bargain for a newcontract . . . [italics supplied]The findings above relative to the July 23 conference are based uponthe testimony of Cogan which we accept, as did the Trial Examiner,as true.On July 24 counsel for Local 1310 wrote to Sturmer, informingthe respondent that Local 1310 was withdrawing the petition referredto abovebecause of the management's offerat the Boardoffice to rec- THE SHERWIN-WILLIAMS COMPANY659ognize and bargain with the Union." The letter also informedSturmer that a proposed contract would be submitted in a few days.Sturmer did not reply at once to this letter, but 2 days later postedthe. following notice on the plant bulletin boards :In view of recent happenings at this plant we are making thisstatement so that all employees will know the policy of theCompany.Every employee should feel free to join or refuse to join anylabor union or organization.The Company has always taken the position that it is willingto meet and bargain with any organization that claims it repre-sents any of our employees.We have previously held several meetings with a local unionand tried in good faith to reach an agreement with them.We have now been requested to meet with another union and inaccordance with our general policy we have stated our willing-ness to meet with it.If we can reach a satisfactory agreement with them, we will beglad to do so, the same as we would with any organization.One fundamental policy of the Company is that no employee hasto join any organization to get a job or to keep a job with thisCompany.On July 29 counsel for the respondent answered the above-mentionedletter from Local 1310 addressed to the superintendent, and said, inpart :You will remember that we said we would-be glad to meet andbargain with you at any time, but -I also stated to you that Ihad not time to investigate the facts, and I felt we should notundertake to determine last Tuesday morning the question ofwhether you are entitled to be the exclusive bargaining agentfor the employees, so it was simply an understanding to meetand bargain with you without determining any other things atthat time.Also on July 29, officers of Local 1310 gave Sturmer a proposedcontract, and asked for a formal meeting with Van Stone. There-after, a conference was held on August 6, attended by representativesof management and of Local 1310. Van Stone opened the proceed-ings by commenting,seriatim,upon each clause in the proposedagreement.6By the same mail, Local 1310 wrote to the Regional Office of the Board and formallyrequested withdrawal of its petition. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the exclusive recognition clause, Van Stone said :We agreed to recognize you fellows at the Labor Board or youwould not be here now talking about this . . .We will passthat up . . . That is a question for the attorneys to decide .. .There is so much on recognition and sole collective bargainingthat you could write volumes on it . . .We won't go into thatnow.Van Stone indicated that the respondent would agree to certainitems of the proposed contract (such as the unit and the period forwhich the contract would run), passed over other items without com-ment, and at length came to a paragraph relating to holidays withpay.On this point Cogan urged the position of Local 1310, and, VanStone voiced the respondent's objection.On the subject of wageincreases, Van Stone argued that the respondent paid higher wagesthan its competitors, and could not afford to grant the demand, butagreed to consider it further if the Local could show, by citing wagerates at other plants, that the request was reasonable.Cogan agreedto try to obtain the information, and at this point the conferencebroke up.Subsequently, on August 16, Sturmer asked Cogan whythe Local had not requested another conference.Cogan replied thathe had been unable to get the data demanded by Van Stone and thathe felt that Van Stone was making it difficult for Local 1310 byrequiring it to furnish such information.During the latter part of August, Cogan succeeded in obtaining,from an A. F. of L. official on Long Island, a list of the averagerates for a number of plants in the New York area. Thereafteranother conference was held between Local 1310 and the respondenton September 5.During this meeting, Cogan read from his memo-randum concerning the above-mentioned rates.Van Stone declared,however, that average rates were of no value to him, but that hemust have specific rates in a specific factory.Cogan 'protested thatthe A. F. of L. official would not reveal the names of individualplants.At the time of this discussion, Van Stone had before hima prepared chart of job rates for each of a large number of individualpaintmanufacturers in that vicinity.These rates had been fur-nished to the respondent by the National Association of Paint, Var-nish and Lacquer Industry, an organization of which the respondentwas a member, and had been obtained by Van Stone before comingto Newark for this conference. In answer to an inquiry from Cogan,Van Stone admitted having the rates for plants in that area.Coganthen suggested that if the respondent's data showed it to be payinghigher rates than its competitiors, the Local might drop its requestfor an increase.Van Stone replied: "Why should I give you fellows THE SHERWIN-WILLIAMS COMPANY661the rates . . .You fellows want them, that is your job . . . goout and get them." Cogan protested than Van Stone was makingit extremely difficult to negotiate an agreement, and that at futureconferences, the Local would ask for the bargaining assistance ofsome A. F. of L. official.Van Stone replied that even if the A. F.of L. held a gun at his head, it would make no difference to him.Cogan then asked Van Stone to discuss some other article or para-graph of the proposed agreement.Van Stone thumbed 'rapidlythrough the pages of the proposed contract, declared he did not likethe contract as a whole, and the meeting ended without a datebeing set for reconvening, and with Van Stone insisting that theLocal "get the rates."The above findings relative to the conferencesof July 29 and August 5 are based upon the uncontradicted testimonyof Cogan which we accept, as did the Trial Examiner, as true.A special meeting of Local 1310 was held on September 11, 1940,at which, by a vote of 158 to 2, the officers were empowered to call astrike unless an agreement could be reached with the respondent bynoon of September 16. Sturmer was notified by letter of the Local'saction."The superintendent scheduled a conference with Local 1310for 10 o'clock on the morning of September 16, and at that hour theparties convened.Sturmer's secretary came into the room, andcounsel for Local 1310 asked counsel for the respondent if she wasthere to take notes of the meeting.When informed that she wasthere for that purpose, counsel for Local 1310 pointed out that nostenographer had been present at previous meetings, and that Local1310 would not proceed if she remained.Counsel for the respondentdeclared he would not proceed unless she did remain.No agreementbeing reached on this point the meeting adjourned,' and the strikewas immediately called.6The letter stated, in part .We feel that our constant efforts to reach an agreement have not been met with acorresponding sincere effort on your part, and therefore feel compelled to notify youthat we desire a completion of these negotiations by Monday,September 16, at noon,and that we will continue and expect-normal operations until then,but in the eventof a failure to conclude an agreement by that time,a strike will be declared.7Before leaving the meeting,counsel dictated the following statements to the stenog-rapher :Mr VEACH (respondent's counsel). We are here prepared to meet, and bargain withyou gentlemenYou say you will not sit down here and meet and deal with us if astenographer is present.We insist one be here,and apparently that is as far as wecan goUNION LAWYER We are prepared to meet and bargain with the representatives ofthe Sherwin-Williams Company.There having been no stenographer present at anyconference during the last six weeks there is no reason for one nowSince Mr. Veachwill not sit down and bargain with us without a stenographer present we refuse tohave one.451269-42-vol. 34-43 662DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Negotiations during the strikeThe strike continued from September 16 until October 25, 1940.During this period, formal conferences were held on October 4 and 9between representatives of management and of Local 1310. Thefirst conference was opened by the respondent's counsel stating thatthe respondent could agree to none of the paragraphs of the proposedcontract submitted by Local 1310, which included a paragraph pro-viding for recognition of the Union as exclusive bargaining repre-sentative of the employees. It offered no counterproposal to saidproposed contract which had been submitted by Local 1310 more than2 months befgre: Throughout the conferences, the respondent de-voted its efforts to an attempt to induce. Local 1310 to recede from,or abandon, its demands.Local 1310 repeatedly receded from itsdemands, but at the close of the October 9 conference the respondentcontinued to refuse to accept any of the Local's proposals, includingthe request for recognition of Local 1310 as the exclusive bargainingagency."On October 11, during a telephone conversation withCogan, Superintendent Sturmer again refused to grant recognitionas requested.5.The back-to-work movementSoon after thb strike was called, Superintendent Sturmer, formerSuperintendent Hehl 9 and District Manager Baeter began an attemptto break the strike by meeting surreptitiously with individual em-ployees.On September 24, 1940, these officials met at a highwayrestaurant, by prearrangement, with three or four striking employees,$ Shortly beforethe conference ended counsel for Local 1310 proposedthat Local 1310would call off the strikeand the employees would return to work if the respondent wouldagree in writing to "a seniority clause," "some sort of grievance set up," "continuationof the present privileges,"and "recognition[of Local 1310]as the sole and exclusivebargaining agency."In reply to this proposal the respondent's counselstated, "We feelit is not feasibleto try to doit piecemeal,that thesethings are important parts of anagreement as a whole agreement which includesthe subjectsof wages, hours and allthe various other things."He further stated : "If they (the strikers)want to go backto work, we willtake a chance and startthe plant.That is the only thing I know of tosuggest right now."By indirection, also, the respondent refused to acknowledge the legalright of Local1310 to recognition in the following colloquy,occurring near the close of thelast conference:COUNSEL FORLOCAL 1310. Will you give us a writtenagreement to recognize us asthe sole exclusive bargainingagency for all of youremployees?COUNSEL FOR THE RESPONDENT.I am not going to start out on any such program anymore thanyou will withme, havingyou put meon the witness stand and askingquestions.I am willing to sit here and discusswith you thevarious principles aswe come tothem.The only way to getthat would be to see what we are willing togive you and what you are willing to give us.COUNSEL FORLoCAL 1310.Are you willingto give us that?COUNSEL FOR THE RESPONDENT.You ,have heardme tell you.e Sturmer succeeded Hehl as superintendent at Newark in September1939.At the timeof the strike in 1940, Hehl was eastern industrial sales manager for the respondent. THE SHERWIN-WILLIAMS COMPANY663one ofwhom had previously telephoned Sturmer that he wanted tocome back to work.At the close of the meeting, which lasted aboutan hour and during which they discussed reopening of the plant, theemployees decided to talk to others before going back to work.10Onthe following day the same group met at the Newark Athletic Club,in a private room the use of which was paid for by the respondent.After some discussion, it was decided to ask Cogan and "his group" 11to come to the Club.When the Local 1310 committee arrived, Hehloffered to serve as a "mediator" between the respondent and thestriking employees.When Lebo, one of Cogan's group, stated thatthe respondent "has not offered us anything," Hehl replied, "Sup-posing we offer you a contract."One of the employees then askedHehl if he meant "an A. F. of L. contract" and Hehl replied, "Nowyou are talking things right out of my hands again. Just as soonas you mention A.- F. of L. . . . that puts it right back into Mr.Veach's hands, the company's attorney."The employees who hadpreviously been in conference with the respondent's officials also urgedCogan to work out some agreement with the respondent without theparticipation of the A. F. of L.Upon the basis of the above, wefind, asdid the Trial Examiner, that Hehl's proposal was, in effect,an offer by the respondent to the employees of a contract if theywould abandon the A. F. of L.On October 5, the day after Sturmer and other management offi-cials had met with Local 1310 in a negotiating conference, Sturmerwent at night to a saloon to confer with employee Kiziu, one ofthe four with whom he had talked on September 25.When anotherstriker, observing the superintendent and Kiziu walk towards aback room of the saloon, asked permission to accompany them, hewas refused.Sturmer and Kiziu then left by the back door of thesaloon and proceeded to the home of another employee, where abouta dozen workers were gathered.Sturmer told them that the gatesof the plant were open, if they wanted to come back to work. Thenext day Sturmer employed the Manning Industrial Service 12 tostation guards and cars at a specified point in Newark on the morn-ing of October 8, to escort employees who wanted the protection, tothe plant.Although a number of guards and cars reported as in-10 Sturmer testified"They decided then that they would talk to more people before theywould come back to work,and they would let us know."11 So characterized by Sturmer.12The Board introduced into evidence excerpts from Report No. 6, "Violations of FreeSpeech and Rights of Labor," of the Committee on Education and Labor,relating to theCommittee's findings as to strikebreaking activities of the Manning Industrial Service atother plants.In this case, however, the evidence shows that,with the exception of onenight watchman,the only services performed by the Manning operatives were of taxiingand providing police protection to employees from some point in the city to the respondent'splant. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrutted,Kiziu was the only employee to return to work on Octo-ber 8.On October 20, 1940, about 19 other employees withdrewfrom the strike and went back to work.On October 24, Local 1310voted to end the strike and return to work, and by November 6 allof the employees, but one '13 had returned to work.In December 1940 and January 1941, Sanford, former head ofthe Friendship Club, led a campaign to induce union members toresign from Local 1310.Among those who forwarded resignationswere Kiziu and others who had conferred with Sturmer during theback-to-work movement.B. Conclusions as to the unfair labor practices1.Conclusions as to interference, restraint, and coercion'We find, as did the Trial Examiner, that both Moltrum, on theoccasion of his visit to Bound Brook and Newark at the instanceof Errington, and Sanford, in addressing the employees relativetoMoltrum's visit, were serving as agents of the respondent whileengaged on those occasions in the conduct described above.Thattheir efforts may have been at cross-purposes is immaterial, sinceit is clear that Moltrum was operating in behalf of Errington andVan Stone, while Sanford was under the instructions of Superin-tendent Sturmer.Moltrum's errand,-to find out whether or notthe A. F. of L. was organizing in Newark-and Sanford's addressto employees during working hours, advising them not to form alabor organization, were acts which clearly interfered with the em-ployees' statutory rights.We find, as did the Trial Examiner, thatthe respondent, by the statements and acts of Moltrum and Sanford,on the occasions referred to, interfered with, restrained, and coercedthe employees in the exercise of the rights guaranteed by Section7 of the Act.By the above-described statements of Van Stone and Sturmer, tothe effect that the employees did not need, an outside organizationto represent them, that A. F. of L. officials had been jailed, that therespondent had closed down a Cleveland plant because the A. F. of L.had organized it; by the posting of the bulletin of July 26 in whichthe respondent stated, when under an affirmative duty to recognizeLocal 1310 as the exclusive representative of its employees, as foundin Section 2 cinfra,that it was "willing to meet and bargain withany organization that claims it representsany,of our employees";[italics supplied] and by the statement of Hehl in offering the em-ployees a contract provided that it was not "an A. F. of L. contract,"13 It is not claimed that the failureto reinstate this employee was discriminatory TIIE SI3ERWIN-WILLIAM8 COMPANY665the respondent interfered with, restrained, and coerced the employeesin the exercise of the rights guaranteed in Section 7 of the Act.By meeting with strikers, other than officers of the Local whomthey knew to represent the employees, as hereinafter found, by pro-viding and paying for conference space for the discussion with suchstrikers of ways and means by which strikers might be returnedtowork and thereby cease their concerted action, the respondent,through its supervisory officials Sturmer, Hehl, and Baeter, inter-fered with, restrained, and coerced the employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Conclusions as to the refusal to bargain.a.The appropriate unitThe complaint, as amended during the hearing, alleges that allhourly paid employees and salaried laboratory assistants,'} employedat the respondent's Newark plant, constitute a unit appropriate forthe purposes of collective bargaining.Although in its answer therespondent denied that the alleged unit is appropriate, it offeredno evidence to support its denial or to establish the propriety of anyother unit.We find that all hourly paid employees and salaried laboratoryassistants, employed at the respondent's Newark plant, at all timesmaterial herein, constituted and now constitute a unit appropriatefor the purposes of collective bargaining and that said unit insuresto the employees of the respondent the full benefit of their right toself-organization and to collective bargaining and otherwise effec-tuates the policies of the Act.b.Representation by Local 1310 of a majority in the appropriate unitTwo lists of the respondent's hourly paid employees and labo-ratory assistants, one as of July 23 and the other as of September16, .1940, were submitted in evidence.Local 1310 submitted mem-bership cards signed between June 3 and August 15.The respond-ent did not challenge the genuineness of the signatures on any ofthese cards, nor did it contend that any members resigned fromLocal 1310 prior to the strike of September 16.Examination of themembership cards and the pay-roll lists shows that on July 23 Local1310 had 140 members among the 225 employees in the appropriate14The respondent's laboratory department consists of about 35 employees,divided into twogroups : technicians and assistantsTechnicians are graduate chemists who make formulaefor the manufacture of paint and perform research duties.Laboratory assistants doproduction work and test samples, and in many cases are transferred to this departmentfrom the hourly paid production workers. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDunit; and that on September 16 Local 1310 had 165 members amongthe 223 employees in the same unit.-We find that on July 23, 1940, and at all times thereafter, Local1310 was the duly designated representative of a majority of the em-ployees in the appropriate unit, and by virtue of Section 9 (a) ofthe Act, was the exclusive representative of all the employees in suchunit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.c.Conclusions with respect to the refusal to bargainThe obligation of an employer to bargain collectively under theAct includes the duty to recognize the representative chosen by a ma-jority of the employees as the exclusive bargaining agencyl6At notime during its negotiations with Local 1310, from July 23, 1940, un-til the-date of the hearing, has the respondent performed the duty im-posed by the Act of recognizing Local 1310 as the exclusive bargainingagent for all employees in the appropriate unit.Yet, at no timeduring the negotiations with Local 1310 did the respondent questionLocal 1310's claim that it represented a majority of the respondent'semployees.In fact, when Local 1310 offered to present proof in sup-port of its claim, the respondent refused to examine the membershiprecords, stating that it would "bargain" with Local 1310.Contraryto such promise and despite its failure to question the majority statusof Local 1310, the respondent consistently refused to grant Local1310 the recognition to which it is entitled.Such refusal constitutesa plain violation of the Act'sss Matter of The Griswold Manufacturing CompanyandAmalgamated Association- ofIron, Steel and Tin Workers of NorthAmerica,LodgeNo1196, 6 N. LR.B. 298, enf'dN. L. R. B. v.The Griswold Manufacturing Company,106 F. (2d) 713(C. C. A. 3). Inthis case the Court said:"Denial of union recognition is a 'violation of the rights of em-ployees to organize into unions . .The Court said, further:". . .the very soul ofthe Wagner Act is its mandate that the employer shall,if the employees so desire,bargainwith the union of the employees as a unit, and the recognition of that unit in the bargain-ing process."ieWe find no merit in the contention of counsel for the respondent that "there neednot be any recognition clause. It certainly is sufficient under the language of the statuteif the company does not bargain with any other union, and whether we were obliged toor not, I call attention to the fact there isn't a bit of evidence in the record that webargain with any other union, any other agency representing the employees throughoutthe time in question."The facts in the record refute counsel's argument.It is necessaryhere to cite but two examples:(1) the bulletin posted by Sturmer on July 26, 3 daysafter the Local had demonstrated that it represented a majority of the employees andtherefore had a legal right to recognition as the exclusive bargaining agency, stating thatthe respondent was "willing to meet and bargain with any organization that claims itrepresentsanyof our employees."[italics supplied] ; (2) the effort of former Superintendent Hehl during the strike to persuade strikers that he could obtain a contract forthem if they would abandon the A. F. of L.Moreover,contrary to the respondent's con-tention, denial of recognition to Local 1310 as the exclusive bargaining representative of theemployees constituted a refusal to bargain within the meaning ofthe Act.See footnote22,supra. THE SHERWIN-WILLIAMS COMPANY667Moreover, the respondent at no time made a genuine effort to reachan agreement.Former President Martin's threat in 1936 and 1938that the respondent would deal with the A. F. of L. only "over his deadbody" stood the test of actual events in 1940.Although repeatedly requested to do so by Local 1310 the respondentnever, by counterproposal or otherwise, made a sincere effort to finda basis for agreement with that organization.We are satisfied andfind that Van Stone's requirement that Local 1310 obtain economicdata to support certain demands, under the circumstances here pres-ent, was not made in good faith.At the September conference, VanStone plainly demonstrated that he had been negotiating with noserious intention of reaching an agreement with the Local, when herefused to reveal the information already in his possession, but toldLocal 1310 to "go out and get" its own rates.Van Stone's refusal toreveal this data, as well as his refusal to discuss other points in the pro-posed contract, was inconsistent with the principle of collective bar-gaining which seeks agreement as its end.His attitude in that regardeffectively demonstrates the respondent's resolve to evade its dutyto bargain collectively with the chosen representative of its employees.Nor were the two formal negotiating meetings held during the strikeattended by the respondent in the spirit of bargaining required by theAct.As found above, the respondent refused even to acknowledgeLocal 1310 as the exclusive bargaining representative of itsemployees; its single "concession" was to permit the strikerstoreturn to their jobs without discrimination.Accordingly,with one hand the respondent withheld the right to recogni-tion, and with the other offered to agree to reinstate the strikerswithout discrimination.Thus, the respondent maintained the sem-blance of "bargaining" only with respect to rights already accordedthe employees by the Act, and which were not within the power of therespondent legally to withhold or confer.Finally, the offer of Hehl,Sturmer's predecessor, to obtain a contract for the employees if theywould drop the A. F. of L., not only constituted a flagrant interfer-ence with their right to choose their own bargaining agent, but wasa further demonstration of the respondent's resolve, previously ex-pressed by Martin, that it would not bargain with the A. F. of L. -We find that on July 26, 1940, and at all times thereafter the re-spondent refused to bargain collectively with Local 1310 as the ex-clusive representative of a majority of the employees within the ap-propriate unit, and that the respondent thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.We further find that the strike calledby Local 1310 on September 16, 1940, was occasioned by the respond-ent's unfair labor practices in thus refusing to bargain with Local 1310. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices we will order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent refused to bargain collectivelywith Local 1310.To effectuate the policies of the Act, we shall orderthat the respondent, upon request, bargain collectively with Local1310 as the exclusive representative of its employees within the unitherein found to be appropriate.At the hearing the respondent con-tended that a majority of the employees in the appropriate unit nolonger desired to be represented by Local 1310 for the purposes ofcollective bargaining.As stated above, however, a majority of suchemployees were members of Local 1310 at the time of the unfair laborpractices and had designated Local 1310 to represent them. It isplain, therefore, and we find that any defection from the membershipof Local 1310, which the respondent might have shown, was the directresult of the respondent's illegal evasion of its duty to bargain withLocal 1310 and of its other unfair labor practices.Consequently, anyloss of majority after the commission of the unfair labor practicescannot permit the respondent to evade its duty to bargain withLocal 1310.Accordingly, the respondent's refusal to bargain mustbe remedied by an order to bargain based on the majority obtainingon the date of the refusal to bargain.17Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Paint,Varnish and Allied Products Local Union No. 1310,Brotherhood of Painters, Decorators and Paperhangers of America,11 SeeN. L. If.B. v. Bradford Dyeing Ass'n.,310 U. S. 318, in which the Supreme Courtsaid, in part :In view of the substantial support in the evidence for the Board's findings that thecompany intimidated and coerced its employees...the Board properly concludedthat "The unfair labor practices of the respondent cannot operate to change thebargaining representative previously selected by the untrammelled will of the majority." THE SHERWIN-WILLIAMS COMPANY669affiliated with the American Federation of Labor, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.All, hourly paid employees and salaried laboratory assistantsemployed at the respondent's Newark plant, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.Paint,Varnish and Allied Products Local Union No. 1310,Brotherhood of Painters, Decorators and Paperhangers of America,affiliated with the American Federation of Labor, was on July 23,1940, and at all times thereafter has been the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing on July 26, 1940, and at all times thereafter, tobargain collectively with Paint, Varnish and Allied Products LocalUnion No. 1310, Brotherhood of Painters, Decorators and Paper-hangers of America, affiliated with the American Federation of Labor,as the exclusive representative of its employees in the appropriateunit, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, The Sherwin-Williams Company, Newark, New Jersey, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Paint, Varnish andAllied Products Local Union No. 1310, Brotherhood of Painters,Decorators and Paperhangers of America, affiliated with the AmericanFederation of Labor, as the exclusive representative of all its hourlypaid employees and salaried laboratory assistants employed at itsNewark plant;(b) In any other manner interfering with, *restraining, or coercingits employees-in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con- 670 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purpose of collective bargaining or other mu-tual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds will,effectuate the policies of the Act :(a)Upon request, bargain collectively with Paint, Varnish andAllied Products- Local Union No. 1310, Brotherhood of Painters,Decorators and Paperhangers of America, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of all of itshourly paid employees and salaried laboratory assistants employedat its Newark plant, in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment;.(b)Post immediately and keep posted for a period of at least sixty(60) consecutive days from the date of posting, in conspicuous placesthroughout its Newark plant notices stating (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; and (2) that therespondent will take the affirmative action set forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.